 
 
II 
109th CONGRESS 2d Session 
S. 3922 
IN THE SENATE OF THE UNITED STATES 
 
September 21, 2006 
Ms. Murkowski (for herself, Ms. Stabenow, and Mr. Akaka) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions 
 
A BILL 
To clarify the status of the Young Women's Christian Association Retirement Fund as a defined contribution plan for certain purposes. 
 
 
1.Short titleThis Act may be cited as the YWCA Retirement Plan Preservation Act of 2006. 
2.Clarification of age discrimination rules 
(a)In generalA pension plan described in subsection (b) shall be treated as a defined contribution plan for purposes of sections 204(b)(1)(H) and 204(b)(2) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1054(b)(1)(H) and 1054(b)(2)) and section 4(i)(1) of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 623(i)(1)). 
(b)Pension plan describedA pension plan described in this subsection is the plan subject to title IV of the Employee Retirement Income Security Act of 1974 maintained by the Young Women's Christian Association Retirement Fund, a corporation created by an Act of the State of New York which became law on April 12, 1924. 
(c)Effective dateSubsection (a) shall apply in the case of any civil action brought on or after September 21, 2006, alleging a violation occurring before June 29, 2005, of section 204(b)(1)(H) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1054(b)(1)(H)), section 4(i)(1) of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 623(i)(1)), or both, with respect to the plan described in subsection (b). 
 
